695 S.E.2d 402 (2010)
The HARPAGON COMPANY, LLC
v.
HUFF.
No. A09A0269.
Court of Appeals of Georgia.
May 12, 2010.
Proctor, Hutchins & Porterfield, Robert J. Proctor, Alpharetta, Cristine L. Patterson, for appellant.
Page, Scrantom, Sprouse, Tucker & Ford, James C. Clark Jr., Travis C. Hargrove, Columbus, for appellee.
Troutman Sanders, T. Jerry Jackson, Kevin G. Meeks, Atlanta, Andrew, Merritt, Reilly & Smith, Michael T. Smith, Lawrenceville, amici curiae.
BLACKBURN, Judge.
In Huff v. The Harpagon Co.,[1] the Supreme Court of Georgia affirmed the judgment reached by this Court in The Harpagon Co. v. Huff.[2] Nevertheless, the Supreme Court disagreed with some of the analysis set forth in our opinion and further directed this Court to vacate our holding in Division 1 as advisory. The Supreme Court did not address our holding in Division 3, but that Division relied on the analysis in Division 1 found advisory by the Supreme Court.
Accordingly, we vacate our entire opinion and adopt the opinion of the Supreme Court as our own.
Judgment reversed.
ADAMS and DOYLE, JJ., concur.
NOTES
[1]  Huff v. The Harpagon Co., 286 Ga. 809, 692 S.E.2d 336 (2010).
[2]  The Harpagon Co. v. Huff, 296 Ga.App. 107, 673 S.E.2d 592 (2009).